Cite as: 584 U. S. ____ (2018)            1

                         Per Curiam

SUPREME COURT OF THE UNITED STATES
  ALEX M. AZAR, II, SECRETARY OF HEALTH AND
     HUMAN SERVICES, ET AL. v. ROCHELLE
         GARZA, AS GUARDIAN AD LITEM TO
            UNACCOMPANIED MINOR J. D.

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
       STATES COURT OF APPEALS FOR THE DISTRICT
                 OF COLUMBIA CIRCUIT
               No. 17–654. Decided June 4, 2018

   PER CURIAM .
   Jane Doe, a minor, was eight weeks pregnant when she
unlawfully crossed the border into the United States. She
was detained and placed into the custody of the Office of
Refugee Resettlement (ORR), part of the Department of
Health and Human Services. ORR placed her in a feder-
ally funded shelter in Texas. After an initial medical exam-
ination, Doe requested an abortion. But ORR did not
allow Doe to go to an abortion clinic. Absent “emergency
medical situations,” ORR policy prohibits shelter person-
nel from “taking any action that facilitates an abortion
without direction and approval from the Director of ORR.”
Plaintiff’s Application for TRO and Motion for Preliminary
Injunction in Garza v. Hargan, No. 17–cv–2122 (D DC),
Dkt. No. 3–5, p. 2 (decl. of Brigitte Amiri, Exh. A). Accord-
ing to the Government, a minor may “le[ave] government
custody by seeking voluntary departure, or by working
with the government to identify a suitable sponsor who
could take custody of her in the United States.” Pet. for
Cert. 18; see also 8 U. S. C. §1229c; 8 CFR §§236.3,
1240.26 (2018).
   Respondent Rochelle Garza, Doe’s guardian ad litem,
filed a putative class action on behalf of Doe and “all other
pregnant unaccompanied minors in ORR custody” chal-
lenging the constitutionality of ORR’s policy. Complaint
2                      AZAR v. GARZA

                        Per Curiam

in Garza v. Hargan, No. 17–cv–2122 (D DC), Dkt. No. 1,
p. 11. On October 18, 2017, the District Court issued a
temporary restraining order allowing Doe to obtain an
abortion immediately. On October 19, Doe attended pre-
abortion counseling, required by Texas law to occur at
least 24 hours in advance with the same doctor who per-
forms the abortion. The clinic she visited typically rotated
physicians on a weekly basis.
   The next day, a panel of the Court of Appeals for the
District of Columbia Circuit vacated the relevant portions
of the temporary restraining order. Noting that the Gov-
ernment had assumed for purposes of this case that Doe
had a constitutional right to an abortion, the panel con-
cluded that ORR’s policy was not an “undue burden,”
Planned Parenthood of Southeastern Pa. v. Casey, 505
U. S. 833, 876 (1992) (plurality opinion).
   Four days later, on October 24, the Court of Appeals,
sitting en banc, vacated the panel order and remanded the
case to the District Court. Garza v. Hargan, 874 F. 3d
735, 735–736 (CADC 2017). The same day, Garza sought
an amended restraining order. Garza’s lawyers asked the
District Court to order the Government to make Doe
available “in order to obtain the counseling required by
state law and to obtain the abortion procedure.” Pet. for
Cert. 12 (emphasis deleted). The District Court agreed
and ordered the Government to act accordingly. Doe’s
representatives scheduled an appointment for the next
morning and arranged for Doe to be transported to the
clinic on October 25 at 7:30 a.m.
   The Government planned to ask this Court for emer-
gency review of the en banc order. Believing the abortion
would not take place until October 26 after Doe had re-
peated the state-required counseling with a new doctor,
the Government informed opposing counsel and this Court
that it would file a stay application early on the morning
of October 25. The details are disputed, but sometime
                 Cite as: 584 U. S. ____ (2018)            3

                         Per Curiam

over the course of the night both the time and nature of
the appointment were changed. The doctor who had
performed Doe’s earlier counseling was available to per-
form the abortion after all and the 7:30 a.m. appointment
was moved to 4:15 a.m. At 10 a.m., Garza’s lawyers in-
formed the Government that Doe “had the abortion this
morning.” Id., at 15 (internal quotation marks omitted).
The abortion rendered the relevant claim moot, so the
Government did not file its emergency stay application.
Instead, the Government filed this petition for certiorari.
  When “a civil case from a court in the federal system . . .
has become moot while on its way here,” this Court’s
“established practice” is “to reverse or vacate the judgment
below and remand with a direction to dismiss.” United
States v. Munsingwear, Inc., 340 U. S. 36, 39 (1950).
Because this practice is rooted in equity, the decision
whether to vacate turns on “the conditions and circum-
stances of the particular case.” United States v. Hamburg-
Amerikanische Packetfahrt-Actien Gesellschaft, 239 U. S.
466, 478 (1916). One clear example where “[v]acatur is in
order” is “when mootness occurs through . . . the ‘unilat-
eral action of the party who prevailed in the lower court.’ ”
Arizonans for Official English v. Arizona, 520 U. S. 43,
71–72 (1997) (quoting U. S. Bancorp Mortgage Co. v.
Bonner Mall Partnership, 513 U. S. 18, 23 (1994)). “ ‘It
would certainly be a strange doctrine that would permit a
plaintiff to obtain a favorable judgment, take voluntary
action that moots the dispute, and then retain the benefit
of the judgment.’ ” 520 U. S., at 75 (alterations omitted).
   The litigation over Doe’s temporary restraining order
falls squarely within the Court’s established practice.
Doe’s individual claim for injunctive relief—the only claim
addressed by the D. C. Circuit—became moot after the
abortion. It is undisputed that Garza and her lawyers
prevailed in the D. C. Circuit, took voluntary, unilateral
action to have Doe undergo an abortion sooner than ini-
4                       AZAR v. GARZA

                          Per Curiam

tially expected, and thus retained the benefit of that fa-
vorable judgment. And although not every moot case will
warrant vacatur, the fact that the relevant claim here
became moot before certiorari does not limit this Court’s
discretion. See, e.g., LG Electronics, Inc. v. InterDigital
Communications, LLC, 572 U. S. ___ (2014) (after the
certiorari petition was filed, respondents withdrew the
complaint they filed with the International Trade Com-
mission); United States v. Samish Indian Nation, 568
U. S. 936 (2012) (after the certiorari petition was filed,
respondent voluntarily dismissed its claim in the Court of
Federal Claims); Eisai Co. v. Teva Pharmaceuticals USA,
Inc., 564 U. S. 1001 (2011) (before the certiorari petition
was filed, respondent’s competitor began selling the drug
at issue, which was the relief that respondent had sought);
Indiana State Police Pension Trust v. Chrysler LLC, 558
U. S. 1087 (2009) (before the certiorari petition was filed,
respondent completed a court-approved sale of assets,
which mooted the appeal). The unique circumstances of
this case and the balance of equities weigh in favor of
vacatur.
   The Government also suggests that opposing counsel
made “what appear to be material misrepresentations and
omissions” that were “designed to thwart this Court’s
review.” Pet. for Cert. 26. Respondent says this sugges-
tion is “baseless.” Brief in Opposition 23. The Court takes
allegations like those the Government makes here seriously,
for ethical rules are necessary to the maintenance of a
culture of civility and mutual trust within the legal pro-
fession. On the one hand, all attorneys must remain
aware of the principle that zealous advocacy does not
displace their obligations as officers of the court. Especially
in fast-paced, emergency proceedings like those at issue
here, it is critical that lawyers and courts alike be able to
rely on one another’s representations. On the other hand,
lawyers also have ethical obligations to their clients and
                 Cite as: 584 U. S. ____ (2018)                  5

                         Per Curiam

not all communication breakdowns constitute misconduct.
The Court need not delve into the factual disputes raised
by the parties in order to answer the Munsingwear ques-
tion here.
   The petition for a writ of certiorari is granted. The
Court vacates the en banc order and remands the case to
the United States Court of Appeals for the District of
Columbia Circuit with instructions to direct the District
Court to dismiss the relevant individual claim for injunc-
tive relief as moot. See Munsingwear, supra.

                                                  It is so ordered.